DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s submission of a response on 9/24/21 has been received and considered.  In the response, Applicant amended claims 9, 14, and 15, canceled claims 16 and 19 and added claim 21.  Therefore, claims 1-15, 17, 19, 20 and 21 are pending.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 9-14 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “receiving the performance data at the portable fitness device from the stationary position beacon” but there is no support in the specification for transmitting performance data from the position beacon to the fitness device. The specification makes a special definition of performance data as “current location, pace, speed, and distance traveled” but this is performance data calculated by the portable fitness device, and not transmitted by the position beacon system.  Claim 2 specifically limits “performance data” to “speed, pace and 
Claim 9 recites “transmits the performance data from the stationary position beacon to the portable fitness device”.  The specification only supports the position beacon system transmitting time stamped location data, not performance data that includes speed, pace and distance travelled per the special definition in the specification at [0042].
Claim 14 recites a server configured to “receive location and timing data from the stationary position beacon” but there is no support in the specification for transmitting location and timing data from the position beacon to the server.
Allowable Subject Matter
Claims 15, 17, 18 and 20-21 are allowed.
Response to Arguments
Applicant’s arguments filed on September 24, 2021 have been fully considered but they are not entirely persuasive.
The rejection to claims 9-14 based on 35 U.S.C. §112/2nd have been withdrawn based on the current amendments to those claims.
On page 6, Applicant argues claims 1-8 were improperly rejected under written description because the special definition of performance data in paragraph [0036] incorporates timing and location data.  Examiner respectfully disagrees. The specification only supports the position beacon system transmitting time stamped location data. Applicant is not entitled to 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715